Title: To James Madison from Thomas Cooper, 16 November 1814
From: Cooper, Thomas
To: Madison, James


        
          Dear Sir
          November 16. 1814 Carlisle
        
        Your nephew is much better, but far from well: an obstinate feverish tendency still oppresses him: he is better here however than in Philadelphia, because with equally good advice, and more at ease.
        You were so good as to procure for me some books in France which I fancy are still at L’Orient. My Emporium is suspended, owing to the difficulties of the times, but I keep in view its recommencement. I can afford to lay out about 1000 francs: can you procure somebody in france to expend them for me? I want
        The latest edition of Hauy’s mineralogy. I already possess that of 1801.
        ——— Brogniart’s mineralogy
        Molard’s collection of Brevets des Inventions, expirès, published by order of M. le Compte de Montalavert.
        The latest and best book on the fabrication of Gunpowder.
        Thenard’s Elemens de chimie. The latest work (Loysel or any other) on Glass manufacture.
        Cuvier’s works; the whole.
        Cabanis, Rapport du physique avec le morale de l’homme 2V
        A set of Hauy’s chrystals in wood.
        And should any thing remain of 1000 francs or thereabout, within 200 Drs to be laid out in a small collection of minerals.
        If any difficulty or trouble attends this commission, it is not of consequence enough to incur it. I remain Dear Sir Your friend
        
          Thomas Cooper
        
      